Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 03/17/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Stilgenbauer et al. (US 20150147162) is representative of the art in this field. 
Stilgenbauer discloses [a] wastegate assembly for controlling flow of exhaust gas from an internal combustion engine and through a wastegate channel of a turbocharger, said wastegate assembly comprising: 
a valve element (34) having a valve body and a valve shaft (41) extending away from said valve body, with said valve shaft extending along an axis, and with said valve element moveable between a first position and a second position to control the flow of exhaust gas through the wastegate channel of the turbocharger (Para [0033]); 
a spindle (35) having a head defining an opening for receiving said valve shaft for moving said valve element between said first position and said second position, with said spindle head comprising a flat surface (40); 

a biasing member (42) disposed between said flat surface of said spindle and both said flat and beveled regions of said washer; 
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-20, in claim 1 the prior art of record does not teach:
“wherein said flat region of said washer is substantially parallel with said flat surface of said spindle head and configured to contact said biasing member, and said beveled region extends oblique relative to said flat region for minimizing contact between said washer and said biasing member beyond said flat region.”
Claim 16 is allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746